Citation Nr: 0215011	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  98-11 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
pulmonary tuberculosis.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection typhoid fever.  

5.  Entitlement to service connection for cholera.

6.  Entitlement to service connection for a kidney condition.

7.  Entitlement to service connection for malnutrition.

8.  Entitlement to service connection for a condition 
manifested by dizziness.

9.  Entitlement to service connection for a condition 
manifested by weakness.


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran served in the Philippine Recognized Guerillas 
from November 27, 1942 to June 11, 1945, in the Regular 
Philippine Army from June 12, 1945 to March 16, 1946, and in 
the New Philippine Scouts from March 23, 1946 to February 18, 
1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1992, August 1997, and August 
1998 rating actions by the Regional Office (RO) in Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  By a January 1977 rating decision, the RO denied service 
connection for pulmonary tuberculosis; the veteran was 
notified of that decision but failed to initiate an appeal 
within one year thereafter.  In July 1992, the RO continued 
the denial of the claim.  

3.  The evidence added to the record since the last final 
decision in July 1992 is either cumulative or does not bear 
directly and substantially upon the specific matter under 
consideration, and thus does not provide a new factual basis 
on which to reopen the veteran's claim for entitlement to 
service connection for pulmonary tuberculosis.  

4.  Heart disease was not clinically evident during service 
or for many years thereafter.  

5.  Hypertension was not clinically evident during service or 
for many years thereafter.

6.  The medical evidence does not indicate that the veteran 
currently has a typhoid fever disability.

7.  The medical evidence does not indicate that the veteran 
currently has a cholera disability.

8.  The medical evidence does not indicate that the veteran 
currently has a kidney disability.

9.  The medical evidence does not indicate that the veteran 
currently has a malnutrition disability.

10.  There is no medical evidence of a disability manifested 
by dizziness either in service or after discharge.

11.  There is no medical evidence of a disability manifested 
by weakness either in service or after discharge.  


CONCLUSIONS OF LAW

1.  Evidence received since the final July 1992 
determination, wherein the RO denied reopening the claim of 
entitlement to service connection for pulmonary tuberculosis, 
is not new and material; and the veteran's claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) 
(West 1991); 38 C.F.R. § 3.156(a) (2001).

2.  Heart disease was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

3.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

4.  A typhoid fever disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

5.  A cholera disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

6.  A kidney condition was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

7.  Malnutrition was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

8.  A disability manifested by dizziness was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

9.  A disability manifested by weakness was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once an RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court) has also indicated that the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need only tend to 
prove each element that was a specified basis for the last 
disallowance.  Hickson v. West, 12 Vet. App. 247, 251 (1999).  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based ionizing 
radiation exposure).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b) (2001).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d) (2001).

Active tuberculosis is a specified chronic disease, which is 
presumed to have been incurred in service, although not 
otherwise established as such, if manifest to a degree of ten 
percent or more within three years of the date of separation 
from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a).  Evidence of activity on comparative study of x-
ray films showing pulmonary tuberculosis within the three-
year presumptive period for chronic disease will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods, but 
service connection and evaluation may be assigned only from 
the date of such diagnosis or other evidence of clinical 
activity.  38 C.F.R. § 3.371(a) (2001).

A service department diagnosis of active pulmonary 
tuberculosis will be accepted unless designated medical 
personnel certify that such diagnosis was incorrect.  
38 C.F.R. § 3.374(a) (2001).  A diagnosis of active pulmonary 
tuberculosis by VA medical authorities as the result of 
examination, observation, or treatment generally will be 
accepted for rating purposes.  38 C.F.R. § 3.374(b) (2001).  
However, a diagnosis of active pulmonary tuberculosis by 
private physicians on the basis of their examination, 
observation or treatment will not be accepted to show the 
disease was initially manifested after discharge from active 
service unless confirmed by acceptable clinical, x-ray or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  38 
C.F.R. § 3.374(c).

Additionally, it is noted that service connection for 
cardiovascular disease may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

The Board points out that where service medical records are 
not available, the obligations to explain its findings and 
conclusions, and to consider the benefit-of-the-doubt rule, 
is heightened.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

By way of a rating decision dated in January 1977, service 
connection was denied for pulmonary tuberculosis because 
there was no record of treatment or diagnosis of pulmonary 
tuberculosis during the veteran's service, or during the 
three year presumptive period thereafter.  The veteran was 
notified of this decision in February 1977.  He did not 
thereafter appeal the decision and it became final.  

The veteran subsequently attempted to reopen the claim on 
several occasions.  In December 1978, November 1991, and 
April 1992 the RO notified the veteran that no change in the 
negative determination was warranted since he had not 
submitted new and material, or any, evidence to reopen the 
claim.  

In a July 1992 rating decision, the RO considered private 
medical statements submitted by the veteran in support of his 
claim to reopen, and determined that the evidence of 
tuberculosis was too remote in time to establish that the 
veteran had pulmonary tuberculosis in service.  

Specifically, the evidence before the RO at the time of the 
July 1992 decision included service medical records 
documenting that the veteran had no physical defects upon 
physical examination in June 1945.  There was no diagnosis or 
indication of pulmonary tuberculosis.  Copies of daily sick 
reports showed that the veteran was treated for unspecified 
conditions in June 1946 and September 1946, following which 
he was returned to duty.  There were private treatment 
records showing an impression of pulmonary tuberculosis, 
moderate, left, upon a chest x-ray taken in July 1976, and a 
private chest x-ray report from Dr. P.E., revealing that the 
veteran had pulmonary tuberculosis, moderately advanced, 
bilateral in January 1992.  Also before the RO in July 
1992 was a joint affidavit of former comrades-in-arms, dated 
in July 1976, wherein they alleged that the veteran suffered 
from pulmonary tuberculosis in October 1944.  

After reviewing the evidence of record, by July 1992 letter, 
the RO notified the veteran that the claim for service 
connection for pulmonary tuberculosis was not reopened, as 
the disease was not found in service or diagnosed to a 
compensable degree within the three year presumptive period 
after service.

The claim remained denied by way of rating decisions dated in 
August 1997, and May 2002, wherein the RO continued to find 
that new and material evidence had not been submitted to 
reopen the claim for entitlement to service connection for 
pulmonary tuberculosis.  

The evidence submitted by the veteran since the last final 
disallowance of the claim in July 1992, includes additional 
statements from the veteran, in the form of his application, 
and written statements, private and VA medical records, lay 
statements, and service department information.  

Additional statements from the veteran reiterate his 
contention that he had pulmonary tuberculosis that began in 
service.  The Board finds that the veteran's contentions are 
not new and material evidence because they are cumulative or 
reiterative of the assertions previously considered by the RO 
at the time of the prior decision.  Simply put, his current 
statements contain essentially the same assertions as those 
which were previously considered.  Thus, such evidence is not 
new.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).

Private medical records show that in January 1992, moderately 
advanced bilateral pulmonary tuberculosis was shown on chest 
x-ray.  In August 1996 and September 1996, a chest x-ray 
showed that the veteran had pulmonary tuberculosis, and other 
aliments, and that he received medication for the disorders.  
A doctor's note, dated in August 1997, revealed that the 
veteran had pulmonary tuberculosis and that he had been 
treated for the disorder since January 1992.  A chest x-ray, 
dated in November 2000, revealed that the veteran had minimal 
pulmonary tuberculosis, of undetermined activity.  

VA medical records reveal that the veteran was hospitalized 
in November 1977 for active pulmonary tuberculosis, and again 
in April 1981 for the same.  As for the private and VA 
medical records submitted to reopen the claim, they are 
entirely negative for clinical reference to in-service 
pulmonary tuberculosis; therefore, this evidence is also not 
new and material evidence.  See Cox v. Brown, 5 Vet. App. 
95 (1993) (records showing treatment years after service 
which do not link the post-service disorder to service in any 
way are not considered new and material evidence).  

Lay statements dated in September 1997, and January 2001, 
reveal that the veteran's comrade-in-arms believed that the 
veteran was afflicted with, and treated for, pulmonary 
tuberculosis during his first period of service.  The Board 
notes that as the record does not establish that these 
affiants possess a recognized degree of medical knowledge, 
they lack the competency to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions or diagnoses and that such evidence does not 
provide a basis on which to reopen a claim of service 
connection.

Lastly, service department information for the veteran's 
first period of service was again considered.  The RO noted 
that service medical records for the second period of 
service, from March 1946 to February 1949, could not be 
obtained for review.  That is, based upon information 
provided by the veteran, the RO requested further research 
from the National Archives and Records Administration (NARA).  
No indication of the veteran having pulmonary tuberculosis in 
service was given in the response from NARA.  

In view of the foregoing, the Board concludes that the 
additional evidence submitted since the July 1992 rating 
decision is not new and material and does not warrant a 
reopening of the veteran's claim of service connection for 
pulmonary tuberculosis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  Accordingly, the July 1992 decision denying service 
connection for pulmonary tuberculosis remains final and this 
appeal must be denied.

In reaching this decision, the Board notes that the veteran 
has not specifically identified any evidence, nor is VA on 
notice of any evidence, which may prove to be new and 
material for the purposes of reopening the claim of service 
connection for pulmonary tuberculosis.  Graves v. Brown, 8 
Vet. App. 522, 525 (1996).

In reaching this decision, the Board is aware that 
regulations in 38 C.F.R. Part 3 were recently amended to 
implement the provisions of VCAA.  The amendments pertaining 
to new and material evidence, however, are only applicable to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  See Duty to Assist, 66 Fed. Reg. 45620, 
45630 (August 29, 2001).  Thus, the amended criteria are 
inapplicable in the instant case, insofar as they would 
pertain to the issue of new and material evidence.  


II.  Service Connection

The amended criteria, however, are applicable regarding the 
veteran's claims for entitlement to service connection for 
heart disease, hypertension, typhoid fever, cholera, kidney 
condition, malnutrition, and conditions manifested by 
dizziness and weakness. 

Specifically, the change in the law during the pendency of 
this appeal is the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), which provides that on receipt 
of a complete or substantially complete application, the 
Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  38 U.S.C. 
§ 5103 (West Supp. 2001).  The VCAA also requires the 
Secretary to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).

In this case, VA has satisfied its duties to the veteran, 
under both former law and the new VCAA.  A review of the 
record indicates that VA has conducted appropriate 
evidentiary development in this case.  The RO has obtained 
all clinical records identified by the veteran, including VA 
and private treatment records.  There is no indication of 
outstanding records which the RO has not yet requested.  

Pursuant to O'Hare v. Derwinski, 1 Vet. App. 365 (1991), the 
RO in May 1997, notified the veteran that his medical records 
for his second tour of duty were probably lost in the 1973 
fire in St. Louis at the National Personnel Records Center.  
The veteran was asked to submit specific information 
regarding his alleged claims, and was given the opportunity 
to do so on NA Form 13055, which facilitates a NARA search.  
He completed the form and it was submitted in December 1998.  
In March 1999, NARA's response was negative.  In March 1999, 
the RO again notified the veteran that his records were 
probably destroyed and of the need to search alternate data 
banks for the indicated information regarding his claims.  
The RO informed the veteran that he had not been specific 
enough in the information provided for NARA.  

In terms of whether the veteran should undergo medical 
examination by VA, as it pertains to the alleged 
disabilities, the Board likewise finds that a medical 
examination or opinion(s) are not necessary.  Under the VCAA, 
an examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 66 Fed. Reg. 45,631 (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The requirements set 
forth in paragraph (C) could be satisfied by competent 
evidence showing post-service treatment for a condition or 
other possible association with military service.  38 
U.S.C.A. § 5103A(d).

The veteran's service medical records do not document 
treatment or findings of heart disease, hypertension, typhoid 
fever, cholera, a kidney condition, malnutrition, and 
conditions manifested by dizziness and weakness in service.  
Likewise, the post-service medical records are devoid of any 
current diagnosis of such disabilities.  Finally, other than 
the veteran's lay assertions, the record contains no 
competent evidence that his claimed disorders may be 
associated with his military service.  See Comments preceding 
Duty to Assist Regulations, 66 Fed. Reg. 45,626 (2001) 
(providing that the record need not definitively establish a 
nexus between the claimed disability and service; rather, the 
mere indication of such a possible association based on all 
the information and evidence of record would dictate the 
necessity of a VA medical examination or opinion to clarify 
this evidentiary point).

In the absence of (A) probative evidence of a current 
disability, (B) probative evidence that the veteran suffered 
an event, injury or disease in service; and (C) an indication 
that the claimed disabilities or symptoms may be associated 
with service, the Board finds that medical examination is not 
necessary with respect to the claims of service connection 
for heart disease, hypertension, typhoid fever, cholera, a 
kidney condition, malnutrition, and conditions manifested by 
dizziness and weakness.  See 66 Fed. Reg. 45,631 (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  Moreover, in the 
absence of any probative evidence of in-service or post-
service injury or chronic disabilities, any medical opinion 
of a nexus between any current disability and military 
service would be no more than speculative.  Thus, there is no 
reasonable possibility that delaying a decision on this 
matter to obtain a VA medical opinion as to the diagnosis and 
etiology of the veteran's claimed disabilities would aid in 
substantiating the claims.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
(generally holding that medical opinions which are 
speculative, general or inconclusive in nature or which are 
not factually supported will not sustain a claim).

Furthermore, the veteran was informed, via decisions of the 
RO, and Statements of the Case, of the evidence of record and 
the nature of the evidence needed to substantiate his claims.  
In this regard, in June 2002, the RO contacted the veteran 
and notified him of the evidence needed to establish 
entitlement to the benefits sought, and what the RO would 
obtain, as well as what evidence was needed from the veteran 
and what he could do to help with his claims.  No further 
assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

As VA has fulfilled the duty to assist, as the change in law 
has no additional material effect on adjudication of these 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v 
Brown, 4 Vet. App. 384 (1993).

The law and regulations governing entitlement to service 
connection were setforth earlier in the decision, and are 
used in the following analysis of each disorder claimed by 
the veteran.  


Heart Disease and Hypertension 

The veteran's service medical records show that he was normal 
upon physical examination in June 1945 and in March 1946.  
Processing affidavits executed in June 1945 and in January 
1946 were negative for any diagnosis or treatment associated 
with heart disease or hypertension.  Daily sick reports on 
file do not show that the veteran was treated for these 
conditions. 

A private treatment record from Dr. P.T, shows that the 
veteran was treated for hypertension in March 1981.  A 
private treatment record, dated in August 1997, revealed that 
the veteran had been treated for hypertension, and other 
ailments, since January 1992.  

The Board has considered the evidence pertinent to these 
claims, and determines that entitlement to service connection 
for heart disease and hypertension is not warranted.  There 
is no evidence that these conditions were present in service 
or for many years thereafter, or that the veteran currently 
has hypertension or heart disease that is linked to service. 

As the preponderance of the evidence is against the claims of 
service connection for heart disease and hypertension, such 
claims must be denied.  The benefit of the doubt doctrine is 
not for application where the clear weight of the evidence is 
against the claim.  Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b).


Typhoid Fever, Cholera, Kidney Problems and Malnutrition

The veteran's service medical records are silent with respect 
to diagnosis or treatment for typhoid fever, cholera, kidney 
problems and malnutrition.  A joint lay statement, received 
in July 1976, from the veteran's comrades-in-arms, revealed 
that they believed that the veteran suffered from dietary 
deficiencies in October 1944.  The remainder of VA and 
private medical records in the claims folder are referable to 
the veteran's other claims on appeal.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).  

Service connection for typhoid fever, cholera, kidney 
problems and malnutrition are denied because the medical 
evidence of record fails to show that these disabilities have 
been clinically diagnosed.  That is, there are no current 
disabilities for which service connection can be established.  
As noted, Congress has specifically limited entitlement for 
service-connected disease or injury to cases resulting in 
disability. See 38 U.S.C. § 1110.  Since there is no 
probative evidence of the current existence of any clinical 
disability diagnosed as typhoid fever, cholera, kidney 
problems and malnutrition, service connection for those 
disabilities is not warranted.  Brammer, 3 Vet. App. at 225 
(absent proof of a present disability there can be no valid 
claim).

In reaching this decision, the Board has considered the 
veteran's own contentions, and that of his comrades-in-arms, 
that he now has, or has in the past had, these disorders.  
However, evidence that requires medical knowledge, such as 
providing a current diagnosis, must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The record does not show that the veteran or his 
comrades are so qualified.  Further, lay individuals are 
competent to provide evidence of observable symptoms, see 
Savage v. Gober, 10 Vet. App. 488, 496 (1997), but they are 
not competent to relate those symptoms to a given diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

As the preponderance of the evidence is against the claims of 
service connection for typhoid fever, cholera, a kidney 
condition, and malnutrition, such claims must be denied.  The 
benefit of the doubt doctrine is not for application where 
the clear weight of the evidence is against the claim.  
Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


Conditions manifested by Dizziness and Weakness

Available service medical records are silent for any 
treatment or diagnosis of dizziness and weakness, or 
disabilities manifested by dizziness and weakness.  In a 
statement dated in September 1997, the veteran's comrade-in-
arms indicated that the veteran had weakness in 1943.  

Service connection for these two conditions is denied because 
there is no current diagnosis of a disability that can be 
related to service.  In the absence of proof of a current 
disability there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Sanchez- 
Benitez v. West, 13 Vet. App. 282 (1999) (service connection 
may not be granted for symptoms unaccompanied by a current 
diagnosis).  Again, the veteran's own statements concerning 
these conditions are not probative, as he is not competent to 
opine on medical matters such as diagnosis, date of onset or 
cause of a claimed disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(2). 


ORDER

New and material evidence having not been presented, the 
claim for entitlement to service connection for pulmonary 
tuberculosis is denied.

Service connection for heart disease is denied.  

Service connection for hypertension is denied.

Service connection typhoid fever is denied.  

Service connection for cholera is denied.

Service connection for a kidney condition is denied. 

Service connection for malnutrition is denied.

Service connection a condition manifested by dizziness is 
denied.

Service connection for a condition manifested by weakness is 
denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

